In the Missouri Court of Appeals
                            Eastern District
                                     DIVISION THREE

DUSTIN M. BRAY,                                    )      No. ED108971
                                                   )
       Appellant,                                  )      Appeal from the Circuit Court of
                                                   )      the City of St. Louis
vs.                                                )      1822-CC00911
                                                   )
TONY Y. LEE, JAMIE S. FUHRMAN, and                 )      Honorable Joan M. Moriarty
CHRISTOPHER A. GOHLKE,                             )
                                                   )
       Respondents.                                )      Filed: March 9, 2021


Angela T. Quigless, P.J., Kurt S. Odenwald, J., and James M. Dowd, J.

                                        Introduction

       Appellant Dustin M. Bray appeals the trial court’s summary judgment against him on the

basis that he lacked standing to recover for the January 2018 property damage to the rented

residence located at 6169 Westminster Place in the City of St. Louis allegedly committed by

tenants Tony Y. Lee, Jamie S. Fuhrman, and Christopher A. Gohlke, who are the Respondents

here. Respondents' motions for summary judgment asserted as a matter of undisputed fact that

Bray was not the owner of, and had no legally protectable interest in, the Westminster property

and therefore could not recover for damages because he lacked standing.

       We affirm the trial court's finding that Bray lacked standing as a matter of undisputed

fact. However, we reverse the summary judgment and remand for entry of an order of dismissal
without prejudice due to the lack of standing on the part of Bray as he was not the owner of, and

had no other legally protectable interest in, the Westminster property at any time relevant to this

litigation, and therefore the trial court lacked the authority to make a decision based on the

merits.

                                             Background

          This case arises from damages that Bray claims occurred to the Westminster property

when Respondents, who were college students at nearby Washington University, left the

property to return home for Christmas break and lowered the thermostat which Bray claims

allowed the water lines to freeze and burst in January 2018, causing extensive damage to the

property. On May 4, 2018, Bray filed his petition for property damages in which he alleged he

was the owner of the property and therefore had suffered the damages and could seek recovery.

          On January 9, 2019, Respondents each filed an answer to Bray’s petition in which they

asserted that Bray was not the real party in interest and lacked standing to maintain and prosecute

this action because he was not the record owner of the Westminster property. In addition to

Bray's lack of standing, Respondents also asserted that Bray failed to join the actual owners who

were necessary parties, and that Bray should be judicially estopped as he had taken the position

in other litigation that others owned the subject property. Finding that Bray lacked the requisite

standing to recover on his claims, the trial court granted the Respondents’ motions for summary

judgment on February 4, 2020, and dismissed the case with prejudice against Bray. This appeal

follows.

          Bray raises three points on appeal. First, Bray claims that the trial court erred in granting

summary judgment against him as it lacked subject matter jurisdiction to enter such a judgment

because it found Bray had no standing. Second, Bray claims that the trial court erred in finding



                                                   2
that he lacked a legally protectable interest in the property and therefore lacked standing to

collect damages because he claims he established as a matter of undisputed fact that he was the

fifty-percent owner and property manager, that he serviced the property, and that he collected

rents as the acting landlord. And finally, Bray claims that the trial court erred in not granting his

request to amend his petition to join purported owners Kimberly Sexton and Equity Trust

Company FBO #79987 as necessary parties.

       Because our disposition of the first point regarding standing is dispositive, we need not

address Bray’s second and third points. We affirm on the issue of standing, and we reverse the

judgment of the trial court and remand for entry of dismissal without prejudice due to the lack of

standing on the part of Bray.

                                        Standard of Review

       Standing is a question of law that we review de novo. St. Louis Ass'n of Realtors v. City

of Ferguson, 354 S.W.3d 620, 622-23 (Mo. banc 2011) (citing Ste. Genevieve Sch. Dist. R–II v.

Bd. of Alderman of the City of Ste. Genevieve, 66 S.W.3d 6, 10 (Mo. banc 2002)). Standing is

the antecedent to relief, and the party seeking relief bears the burden of establishing standing.

Manzara v. State, 343 S.W.3d 656, 659 (Mo. banc 2011). To assert standing successfully, a

party must have a legally protectable interest, even if that interest is attenuated, slight, or remote.

St. Louis Ass'n of Realtors, 354 S.W.3d at 622 (citing Comm. for Educ. Equality v. State, 294

S.W.3d 477, 484 (Mo. banc 2009)).

                                             Discussion

       1.      Bray lacks standing.

       The preliminary issue before us is whether Bray has standing to pursue his claims against

Respondents. Prior to the 2009 case of J.C.W. ex rel. Webb v. Wyciskalla, 275 S.W.3d 249 (Mo.



                                                  3
banc 2009), standing was often referred to in terms of jurisdiction or, more specifically, subject

matter jurisdiction. Schweich v. Nixon, 408 S.W.3d 769, 774 n.5 (Mo. banc 2013). However, in

Webb, the Missouri Supreme Court explained that the concept of standing is better understood as

a matter of justiciability, that is, of a court's authority to address a particular issue when the party

suing has no justiciable interest in the subject matter of the action. Pinkowski v. Washington

University, 451 S.W.3d 354, 356 (Mo. App. E.D. 2014) (quoting Schweich, 408 S.W.3d at 774

n.5). Standing is a prerequisite to this Court's authority to address the substantive issues; it must

be addressed before all other issues and must be shown to be present prior to any adjudication on

the merits. Schweich, 408 S.W.3d at 774 (quoting CACH, LLC v. Askew, 358 S.W.3d 58, 61

(Mo. banc 2012)); see also Farmer v. Kinder, 89 S.W.3d 447, 451 (Mo. banc 2002).

        Therefore, this Court must first determine whether there is a justiciable controversy

present.   Justiciability is a ‘prudential’ rather than a jurisdictional doctrine and, prior to

addressing the substantive issues on appeal, we must determine whether a case meets the

requirements for a justiciable controversy.        Schweich, 408 S.W.3d at 773.              A justiciable

controversy exists where (1) the plaintiff has a legally protectable interest, (2) a substantial

controversy exists between genuinely adverse parties, and (3) that controversy is ripe for judicial

determination.” Id. (quoting Mo. Health Care Ass'n v. Attorney Gen. of Mo., 953 S.W.2d 617,

620 (Mo. banc 1997)). It is the first two elements that encompass the concept of "standing" and,

as discussed infra, it is the first element that Bray has failed to establish. Id. at 774.

        Thus, prudential principles of justiciability, to which this Court has long adhered, require

that Bray have standing to bring his action and we have a duty to determine if Bray has standing

before addressing the merits of his claims. Id. To establish standing, a party seeking judicial

relief with respect to property must show they have a valid, legally protectable interest in the



                                                   4
property at issue so as to be directly and adversely affected by the outcome of any litigation

regarding the property. Continental Coal v. MO Land Reclamation, 150 S.W.3d 371, 378 (Mo.

App. W.D. 2004); see also Mo. State Med. Ass’n v. State, 256 S.W.3d 85, 87 (Mo. banc 2008)

(citing Ste. Genevieve Sch. Dist., 66 S.W.3d at 10 (Mo. banc 2002)). In cases where the injury

pertains to real property, standing is in the present owner alone and not in any subsequent

purchaser or successor in title. Continental Coal, 150 S.W.3d at 381. Damages in such matters

are suffered by the owner of the property at the time the damage was ascertained or, at the very

least, at the time the litigation was commenced. State ex rel. City of Blue Springs v. Nixon, 250

S.W.3d 365, 370 (Mo. banc 2008); see also id.

       Accordingly, whether Bray has standing to prosecute these claims against Respondents

depends on whether he can prove that he had an ownership interest, or some other legally

protectable interest, in the Westminster property either at the time the damages occurred or at the

time he commenced this action. Therefore, to meet his burden of proof to show he had the

requisite standing to prosecute his claims, Bray must show that he was the real owner of, or had

some other legally protectable interest in, the Westminster property in January 2018, when the

damages were allegedly sustained or at the commencement of this litigation in May 2018. He

has failed to do so.

       The trial court reached the correct conclusion on this record that Bray lacked standing

because he failed to produce any evidence that he had an ownership or any other type of legally

protectable interest of any kind in the property at issue. Bray certainly failed to establish that he

possessed any written instrument conveying an interest in real estate and recorded in the office of




                                                 5
the recorder of deeds in the jurisdiction where the real property at issue is located pursuant to §

442.380.1 See also RSMo § 442.390, § 442.400.

          Instead, Bray presented to the trial court a potpourri of pleadings and litigations involving

the Westminster property, none of which demonstrated that Bray was the owner. By way of

example, one matter Bray relied on was a quiet title action filed six months after he filed this

action in May 2018, and eleven months after the damage to the Westminster property allegedly

occurred. See Continental Coal, 150 S.W.3d at 381 (“If a plaintiff at the time of commencing an

action has no valid and subsisting title or right to the subject thereof, the plaintiff’s subsequent

acquisition, or perfection, of a right or title to the subject of the action during the pendency

thereof will not remedy the defect so as to enable the plaintiff to maintain the action.”) More

importantly, this quiet title matter is still pending and therefore has not judicially established that

Bray is, or at any time was, an owner of the Westminster property.

          Point one is denied, and we need not address Bray’s other two points on appeal.

          2.     Respondents’ motion for summary judgment should have been granted

                 without prejudice.

          Bray’s lack of a legally protected interest in the Westminster property and his resulting

lack of standing dictate that there is no justiciable case or controversy present. Regardless of an

action's merits, unless the parties have proper standing, a court may not entertain the action.

Manzara, 343 S.W.3d at 658. Summary judgment is inherently a merits-based disposition of a

case. Borges v. Missouri Public Entity Risk Management Fund, 358 S.W.3d 177, 183 (Mo. App.

W.D. 2012). Therefore, a motion for summary judgment claiming that a party lacks standing has

generally been treated as a motion to dismiss. Id.



1
    All statutory references are to RSMo 2018 unless otherwise stated.
                                                   6
       In cases where a trial court dismisses a claim for lacking of standing via entry of

summary judgment, the appellate remedy is (1) to affirm the trial court’s conclusions with

respect to standing, and (2) to then resolve the issues presented as the trial court should have,

dismissing the claims of the party with deficient standing without prejudice. Id. at 179, 183-84;

see also Klenc v. John Beal, Inc., 484 S.W.3d 351 (Mo. App. S.D. 2015). As a consequence of

Bray’s lack of standing, we in turn lack the authority to address the substantive issues presented,

or to grant the appellate relief requested. Instead, we must treat the Respondents’ motion for

summary judgment as a motion to dismiss and provide the only available remedy as set forth in

Borges and Klenc.

                                           Conclusion

       For the reasons set forth above, we affirm the trial court's finding that Bray lacked

standing. We reverse the trial court's judgment dismissing Bray's petition with prejudice and

instead remand for entry of an order of dismissal without prejudice.



                                                            _____________________________
                                                            James M. Dowd, Judge

Angela T. Quigless, P.J., and
Kurt S. Odenwald, J., concur.




                                                7